Citation Nr: 1104521	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-17 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
right (major) elbow disability.

3.  Entitlement to an evaluation in excess of 10 percent for left 
(minor) elbow disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

5.  Entitlement to an evaluation in excess of 10 percent for 
temporomandibular joint (TMJ) disability.

6.  Entitlement to an evaluation in excess of 10 percent for 
hiatal hernia.

7.  Entitlement to an evaluation in excess of 40 percent for 
orthopedic manifestations of lumbar spine disability.

8.  Entitlement to a separate evaluation for neurological 
manifestations of lumbar spine disability in the lower 
extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran/appellant served on active duty in the United States 
Marine Corps from January 1952 to August 1980.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the above Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This appeal has been 
advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The appellant has essentially appealed the initial evaluation 
that was assigned for his bilateral hearing loss disability.  The 
appellant is, in effect, asking for higher ratings effective from 
the date service connection was granted.  Thus the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  
Consequently, the evidence to be considered includes that for the 
entire time period in question, from the original grant of 
service connection for bilateral hearing loss effective in June 
2004, to the present for this initial increased rating claim on 
appeal.

While the case was in appellate status, the RO issued a rating 
decision, in April 2007, that increased the evaluation for the 
lumbar spine disability from 10 percent to 40 percent, effective 
from June 2004.  The RO also issued a rating decision, in January 
2010, that increased the rating for the temporomandibular joint 
(TMJ) disability from zero percent to 10 percent, effective from 
June 2004.  However, it is presumed that the appellant was 
seeking the maximum benefit allowed by law and regulation for 
that disability, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the 
increase in the evaluations for the lumbar spine and TMJ 
disabilities did not represent the maximum rating available for 
either condition, the appellant's claims remained in appellate 
status.

A March 2010 rating decision reflects denials of the appellant's 
claims for increased evaluations for the right ankle, left foot, 
right foot, and hemorrhoid disabilities, as well as a denial of 
his claim for a total rating based on individual unemployability 
(TDIU).  Because the appellant had apparently not filed any 
Notice of Disagreement (NOD) as to any one of those evaluations 
or with the TDIU denial as of the December 2010 transfer of the 
case to the Board, and, as the time to appeal has yet to run its 
course, those matters are not before the Board.

The issue of whether new and material evidence sufficient 
to reopen a claim of entitlement to service connection for 
a right shoulder disability has been received, and the 
issues of entitlement to service connection for a left 
shoulder disorder, service connection for a psychiatric 
disability secondary to service-connected disability, and 
service connection for problems with balance, to include 
as secondary to tinnitus and/or to other service-connected 
disabilities, have been raised by the record, but these 
issues have not been adjudicated by the RO.  Therefore, 
the Board does not have jurisdiction over any one of them, 
and all of them are referred to the RO for appropriate 
action.

Issues one through seven are addressed in the REMAND portion of 
the decision below, and these seven issues are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.



FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran has right 
lower extremity neurologic manifestations of his service-
connected lumbar spine disability.

2.  It is at least as likely as not that the Veteran has left 
lower extremity neurologic manifestations of his service-
connected lumbar spine disability.


CONCLUSION OF LAW

A separate evaluation is warranted for both the right lower 
extremity neuropathy and the left lower extremity neuropathy 
which are both due to the service-connected lumbar spine 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 
4.14, 4.25, 4.71a, Diagnostic Codes 5235 to 5243, Note (1); 
Esteban v. Brown, 6 Vet. App. 259 (1994) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Given the fully favorable decision on the matter of separate 
evaluations for the right and left lower extremity neuropathy 
manifestations of the lumbar spine disability contained herein, 
the Board finds that any defect in the notice or assistance 
provided to the Veteran in relation to that issue constitutes 
harmless error.


II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

This case comes before the Board, in part, on a claim for an 
increased evaluation for the lumbar spine disability.  The Board 
must determine whether there is any other basis upon which an 
increased evaluation may be assignable.  In this regard, except 
as otherwise provided in the Rating Schedule, all disabilities, 
including those arising from a single disease entity, are to be 
rated separately, unless the conditions constitute the same 
disability or the same manifestation.  38 C.F.R. §§ 4.14, 4.25; 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

In rating spinal disabilities, any associated objective 
neurologic abnormalities are to be rated separately.  68 Fed. 
Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5235 to 5243, Note (1)).  Potentially relevant 
diagnostic codes to rate the neurologic manifestations are 
located at 38 C.F.R. § 4.124a.  These codes include Diagnostic 
Code 8520 (for the sciatic nerve), DC 8521 (for the external 
popliteal nerve/common peroneal), DC 8522 (for the 
musculocutaneous nerve/superficial peroneal), DC 8523 (for the 
anterior tibial nerve/deep peroneal), DC 8524 (for the internal 
popliteal nerve/tibial), DC 8526 (for the crural nerve/femoral 
nerve) and DC 8529 (for the external cutaneous nerve of the 
thigh).

The appellant is service connected for a lumbar spine disability, 
effective from September 1980.  A March 2006 VA treatment note 
reflects that the appellant reported symptoms which included pain 
like a hot iron pressing on the lateral left thigh.  On physical 
examination, there was diminished fine touch and crude touch 
sensation in the left L2 dermatome and in the right and left L4-5 
dermatomes.  Straight leg raises were positive bilaterally.  
There was impaired proprioception in each lower extremity.

The report of the March 2007 VA examination reflects that the 
examiner noted a history of symptoms that included numbness, 
paresthesias, leg or foot weakness, and falls.  Sensory testing 
revealed normal testing (2/2) in each leg except for left leg 
light touch.  Ankle and knee jerks were only 1+ in each leg.  
Neurologic testing of the lower extremities was 5/5 in each leg 
except for the deep peroneal nerve which was only 3/5 in each 
leg.  MRI testing revealed multilevel degenerative changes that 
were causing varying degrees of lumbar spinal canal stenosis and 
intraforaminal narrowing.

The appellant most recently underwent a VA examination in 
November 2009.  The examiner noted that the appellant had 
undergone EMG testing, in April 2008, which had revealed lower 
extremity peripheral neuropathy, as well as a left L5 and S1 
radiculopathy.  However, on physical examination, the examiner 
stated that there was no indication of lower extremity 
radiculopathy or sensory deprivation bilaterally.  Ankle and knee 
reflexes were said to be normal bilaterally.  

As previously noted, when rating spinal disabilities, any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately by VA.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1).  
Here, the Board finds that the evidence of record is at least in 
relative equipoise as to whether the Veteran has lower extremity 
neurologic manifestations related to the service-connected lumbar 
spine disability.  There is conflicting medical evidence in the 
record as to nature of the appellant's lower extremity 
complaints; VA treatment reports dated in 2006 show clinical 
notations of paresthesias or neuropathy in both lower 
extremities, as does the March 2007 VA examination report.  On 
the other hand, the July 2004 and November 2009 VA examination 
reports do not include findings of any lower extremity 
neurological deficits that are related to the lumbar spine 
disability.  

Where there exists at least an approximate balance of positive 
and negative evidence regarding the merits of an issue material 
to the determination of the matter, the Veteran shall prevail 
upon the issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
supra.  Thus, the Board finds that it is at least as likely as 
not that the appellant has bilateral lower extremity neuropathy 
which is etiologically related to the service-connected lumbar 
spine disability.  Therefore, resolving reasonable doubt in favor 
of the Veteran, the Board finds that a separate evaluation for 
the right lower extremity neurologic manifestations of the lumbar 
spine disability is warranted, with the percentage evaluation(s) 
to be determined by the RO.  Likewise, a separate evaluation for 
the left lower extremity neurologic manifestations of the lumbar 
spine disability is warranted, with the percentage evaluation(s) 
to be determined by the RO.


ORDER

A separate evaluation is granted for the right lower extremity 
neuropathy and for the left lower extremity neuropathy, both of 
which are due to the service-connected lumbar spine disability.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

In his November 2005 NOD, the appellant asserted that all of his 
VA treatment records had not been reviewed.  He further stated 
that he had been in receipt of VA treatment in the state of Texas 
since 1999.  Review of the evidence of record reveals the 
presence of only a smattering of VA treatment records, and these 
are dated in October 2004, and between 2006 and 2008.  
Furthermore, these VA treatment record contains notations of 
treatment by a private primary care provider.  In addition, some 
records from a private podiatrist and a private 
gastroenterologist have been submitted by the appellant.

VA is, therefore, on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA 
has a responsibility to obtain records generated by Federal 
government entities that may have an impact on the adjudication 
of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In order to 
fulfill the duty to assist, all of the appellant's VA medical 
records must be located and associated with the claims file.  In 
addition, the AMC/RO should, with the assistance of the appellant 
as needed, obtain copies of all pertinent private, VA or other 
government medical treatment records and associate them with the 
claims file.

The appellant most recently underwent a VA audiometric 
examination in December 2009, but the original report does not 
contain a copy of the audiogram testing results.  An addendum 
dated later that same month includes audiometric testing results 
that are exactly the same as the testing results associated with 
the VA audiometric examination results from July 2004.  The Board 
finds it highly unlikely that the exact same results would have 
been generated more than five years apart.  In addition, the 
examining audiologist made no mention of how the appellant 
reported he was functioning with his hearing problems.  In 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court 
held that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
the final report of the evaluation.

Once VA provides an examination in a service connection claim, 
the examination must be adequate or VA must notify the veteran 
why one will not or cannot be provided.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  "Without a medical opinion that 
clearly addresses the relevant facts and medical science, the 
Board is left to rely on its own lay opinion, which it is 
forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 
124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found 
that a medical examination was inadequate because the examiner 
did not provide an etiological opinion and did not review prior 
medical records.  It is incumbent upon the rating board to return 
an examination report as inadequate if it does not contain 
sufficient detail.  38 C.F.R. § 4.2.

Furthermore, in Savage v. Shinseki, No. 09-4406 (Jan. 4, 2011), 
the Court held that, in some circumstances, VA has a duty to 
return for clarification unclear or insufficient examination 
reports, even when they do not originate from VA medical 
personnel.  In particular, such clarification should be obtained 
where the missing evidence bears greatly on the probative value 
of the examination report.  Here, clarification is needed 
concerning whether the appellant's audiometric testing results of 
December 2009 have been correctly reported and the examiner must 
comment on the functional effects the Veteran experiences as a 
result of his bilateral hearing loss, including for example in 
conjunction with his day-to-day activities.

On remand, these deficiencies must be rectified.

Thus, further development of the medical evidence is necessary, 
and adjudication on this basis is therefore indicated.  These 
considerations require the gathering of records and further 
investigation by medical professionals, inasmuch as the Board is 
prohibited from substituting its own unsubstantiated medical 
opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  
In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Court has stated that the Board's task 
is to make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, 
where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Assure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, the implementing 
regulations found at 38 C.F.R. § 3.159 and 
any other applicable legal precedent has been 
completed.  

2.  Contact the appellant to obtain the names 
and addresses of all VA, private or other 
government health care providers and 
treatment centers where he has been treated 
since 2003.  After securing the necessary 
release(s), obtain those records that have 
not been previously secured, including from 
his private primary care provider and his 
private gastroenterologist.  In particular, 
all VA treatment records from 2003 to the 
present must be obtained, including the 
results of all of the testing performed in 
conjunction with the December 2009 VA 
audiometric examination..  Associate any 
records obtained with the claims file.

3.  To the extent an attempt to obtain any of 
these records is unsuccessful, the claims file 
should contain documentation of the attempts 
made.  The appellant and his representative 
should also be informed of the negative 
results and be given opportunity to secure the 
records.

4.  After the above development is completed, 
arrange for the audiologist who performed the 
December 2009 VA examination to clarify and 
expand on the opinions rendered in the report.  
Ask that audiologist to review all private 
treatment records and all VA treatment records 
and to state that this review was 
accomplished.  

a.  The audiologist must state whether or 
not the audiometric testing results of 
December 2009 were exactly identical to the 
July 2004 VA audiometric examination 
results.

b.  In addition to describing/confirming 
all objective test results, the VA 
audiologist must fully describe the 
functional effects caused by the Veteran's 
bilateral hearing disability.  The 
audiologist must comment on the functional 
effects the Veteran experiences as a result 
of his bilateral hearing loss, including 
for example in conjunction with his day-to-
day activities.

c.  If the December 2009 examining 
audiologist is unavailable, ask another 
audiologist to answer the questions.

5.  Upon receipt of the audiologist's report, 
conduct a review to verify that all requested 
opinions have been offered.  If information is 
deemed lacking, refer the report to the VA 
examiner for corrections or additions.

6.  After completing any additional 
notification and/or development action deemed 
warranted by the record, including any 
audiometric or medical examinations, re-
adjudicate each issue left on appeal.  This 
re-adjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories; 38 C.F.R. 
§§ 3.321, 4.40, 4.59; Esteban v. Brown, 6 Vet. 
App. 259 (1994); Allen v. Brown, 7 Vet. App. 
439, 448 (1995); DeLuca v. Brown, 8 Vet. App. 
202 (1995); Hart v. Mansfield, 21 Vet. App. 
505 (2007).

7.  If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC), 
and an appropriate period of time should be 
allowed for response.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


